Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/465,139 for a TOP BRACKET FOR TRIPODS, filed on 5/29/2019.  This correspondence is in response to applicant's reply filed on 1/4/2021.  Claims 1-13 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the downward direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations regarding "the height of the spherical cavity," “the highest value” and “said highest value” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-11 are rejected for the same reasons as dependent on claim 1.  
Claim 1 recites the limitation regarding “the diameter,” however there is a reference to “changing diameters” therefore it is unclear to which diameter the term “the diameter” refers.  Claims 2-11 are rejected for the same reasons as dependent on claim 1.  
Further, claim 1 contains the limitation regarding the diameter decreasing “from said highest value in the downward direction until reaching substantially the diameter of the cylindrical top plate.”  It is unclear how the diameter can decrease in the downward direction and reach the diameter of the top plate since the top plate is located at the top of the bracket.  In other words, if the diameter travels in a downward direction then it never reaches the top plate.  Appropriate clarification is requested.  Claims 2-11 are rejected for the same reasons as dependent on claim 1.  
Claim 2 recites the limitation regarding "the cylindrical lower section" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations regarding "the equatorial diameter" and “the height of the leveling support” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7-8 are rejected for the same reasons as dependent on claim 6.  
Further, claim 6 recites the limitations regarding “the diameters,” however there is a reference to “changing diameters” in claim 1, and “an inner diameter” and an “equatorial diameter,” and therefore it is unclear to which diameter the term “the diameters” refers.  Claims 7-8 are rejected for the same reasons as dependent on claim 6.  
Claim 10 recites the limitation regarding "the outer diameter" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation regarding "the upper face" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations regarding "the size," “the equatorial diameter,” “the same,” ”the height of the leveling support” and “the insertion” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13 is rejected for the same reasons as dependent on claim 12.  
Claim 12 recites the limitation regarding “said diameter,” however there are references to other diameters and therefore it is unclear to which diameter the term “the diameter” refers.  Claims 13 is rejected for the same reasons as dependent on claim 12.  
Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 2, 2021